IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Denice L. Walthour,                            :
                 Petitioner                    :
                                               :
              v.                               :
                                               :
Unemployment Compensation                      :
Board of Review,                               :   No. 429 C.D. 2021
                 Respondent                    :   Submitted: December 30, 2021



BEFORE:       HONORABLE RENÉE COHN JUBELIRER, Judge1
              HONORABLE ANNE E. COVEY, Judge
              HONORABLE CHRISTINE FIZZANO CANNON, Judge


OPINION
BY JUDGE FIZZANO CANNON                            FILED: May 12, 2022

              Denice L. Walthour (Claimant), pro se, petitions for review of an order
of the Unemployment Compensation Board of Review (Board), which affirmed a
Referee’s decision dismissing Claimant’s appeal of the denial of her request to
backdate her application for benefits as untimely under Section 501(e) of the
Unemployment Compensation (UC) Law (UC Law).2 Upon review, we vacate and
remand.
       1
          This case was assigned to the opinion writer before January 7, 2022, when Judge Cohn
Jubelirer became President Judge.
       2
         Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §
821(e). Section 501(e) of the Law provides, as follows:

              (e) Unless the claimant . . . files an appeal with the [B]oard, from
              the determination contained in any notice required to be furnished
              by the [Department of Labor and Industry (Department)] . . . within
              fifteen calendar days after such notice . . . was mailed to his last
              On August 3, 2020, Claimant filed her initial claim for UC benefits.
Certified Record (C.R.) 9-12. She reported working for Wal-Mart Associates, Inc.
(Employer) from August 4, 2006, through July 30, 2020. C.R. 10. She indicated
that she had not been terminated by Employer. Id. However, she claimed that she
was unable to work because her doctor advised her to self-quarantine due to “medical
risk” related to COVID-19 (COVID). C.R. 12.
              On August 28, 2020, Claimant completed a questionnaire requesting to
backdate her application for benefits to March 15, 2020, in order to include UC claim
weeks ending March 21, 2020, through June 20, 2020. C.R. 14-15, 22. Claimant
stated that she delayed filing her initial claim because she did not “know [she] could
file for anything, [and she] used all [her] sick and vacation time . . . .” C.R. 14.
Claimant also advised that she was only available for work that could be done from
home due to her COVID medical restrictions. C.R. 15.3
              On September 2, 2020, the UC Service Center issued a determination
denying Claimant’s request to backdate her claim for benefits under Section 401(c)
of the UC Law, 43 P.S. § 801(c) (relating to qualifications required to secure
compensation). C.R. 22-24. The UC Service Center indicated that Claimant

              known post office address, and applies for a hearing, such
              determination of the department, with respect to the particular facts
              set forth in such notice, shall be final and compensation shall be paid
              or denied in accordance therewith.

We note that Section 501(e) was amended by the Act of June 30, 2021, P.L. 173, to extend the
mandatory filing period to 21 days. We nevertheless reference the version of Section 501(e) that
was in effect at the time the UC Service Center rendered its decision in this matter.
       3
          On September 9, 2020, Employer informed the UC Service Center that it employed
Claimant as a gas station attendant, and that she remained a full-time employee. Certified Record
(C.R.) at 17-18. Employer further informed that Claimant was placed on authorized “C[OVID]
leave” without pay. Id. at 18. Employer also advised that Claimant’s last day of work was July
30, 2020, and that her return date was yet to be determined. Id.

                                                2
requested permission to backdate her claim because she was unaware, prior to
August 2020, that she was eligible for benefits under the UC Law. C.R. 22.
However, according to the UC Service Center, “[C]laimant’s reason for requesting
backdating did not meet the requirements for which backdating could be allowed.”
Id. The UC Service Center’s determination further indicated that the last day to file
a timely appeal of the determination was September 17, 2020. Id. at 22-24. Claimant
filed her petition for appeal of the determination on October 9, 2020. Id. at 26.
Included with the appeal was an email from a UC Service Center email address,
reporting that Claimant gave the following statement regarding her appeal:

                I called 888-313-7284 today (10/09/2020) because I never
                received a reply for an appeal, that was I [sic] sent back.
                She informed me the date of determination (09/11/20) was
                denied. I never received a letter for that outcome, and I
                would like to file that appeal. I faxed my pay stubs . . . .
                My medical doctor directed me to quarantine because of
                C[OVID] exposure, from 03/16 to 06/26/2020.                I
                exhausted all vacation, personal and sick time that I had.
                At that time[, I] was unaware that I could apply!

C.R. 28.4 Also included in the email was Claimant’s phone number ending in -8576.5
Id.
                A telephonic hearing was scheduled before the Referee for December
22, 2020, at 4:00 p.m., to consider (1) whether Claimant filed a timely and valid
appeal from the determination, and (2) whether she filed a valid application for




       4
       The email listed the date of the UC Service Center determination as September 11, 2020.
However, the correct date of the determination is September 2, 2020. See C.R. 22.
       5
           This appears to be Claimant’s cell phone number. See C.R. 62.

                                                3
benefits. C.R. 35. The hearing notice included the following instructions regarding
the parties’ participation in the telephone hearing:

             Please be advised that the Referee will be calling parties
             on a telephone line that will not display the originating
             telephone number. Some telephones have the capability
             of blocking incoming calls for which no originating
             number is displayed. If your telephone number blocks
             such calls and if you expect to participate in the hearing by
             telephone, it is your responsibility to ensure that you
             are able to accept the call to participate in the hearing.

Id. (emphasis in original). The hearing notice listed Claimant’s phone number as
one ending in -8763.6 Id.
             At the time of the scheduled hearing, the Referee called Claimant’s
phone number ending in -8763, and received the following message: “The party you
are trying to reach does not accept calls from numbers with caller ID blocked. Please
unblock your number by dialing star 82 and try your call again.” C.R. 49. The
Referee stated that he would “go off the record for a few minutes to see if [] Claimant
contacts the office in an effort to participate.” Id.
             While off the record, the Referee received an email at 4:18 p.m., from
Christine Mols, a clerk typist in his office, explaining that Claimant had “just called
for [the] hearing at 4:00[ p.m.,]” and that she said she did not receive a phone call
regarding the hearing. C.R. 51. Ms. Mols provided Claimant’s phone number
ending in -8763 to the Referee. Id. The Referee replied to Ms. Mols’ email at 4:20
p.m., advising that he “was unable to reach [Claimant at that number] because [he]
received the message that calls with Caller ID blocked are not accepted.” Id. The


      6
       This appears to be Claimant’s home phone number, which she provided on various UC
documents. See C.R. 62; see also id. at 3, 26, 35.

                                            4
Referee then went back on the record and explained that Claimant had contacted his
office but did not provide an alternative means of contacting her, that the hearing
notice was mailed to Claimant’s address on December 8, 2020, and was not returned
by postal authorities as undeliverable, and that Claimant did not request a
postponement of the hearing. C.R. 49. As such, the Referee closed the record. Id.
             By decision dated December 29, 2020, the Referee found that
Claimant’s October 9, 2020 appeal of the September 2, 2020 notice of determination
was untimely filed and that Claimant did not participate in the hearing to address her
delay in filing the appeal. C.R. 53-54. Pointedly, the Referee explained, telephone
contact could not be made because Claimant’s number did not accept blocked calls.
Id. at 54. The Referee also pointed out that the hearing notice “prominently advised”
parties “that they should ensure that they are able to accept a blocked call” to
participate in the hearing. Id. Consequently, the Referee dismissed Claimant’s
appeal as untimely under Section 501(e) of the UC Law and declined to consider the
merits of her appeal. Id.
             On January 9, 2021, Claimant appealed the Referee’s decision to the
Board. C.R. 59-67. Therein, she explained that her appeal to the Referee was late
because she never received the UC Service Center’s determination. Id. at 62.
Further, on the day of the hearing before the Referee, Claimant explained she was
waiting by her telephone “unaware that the phone was blocked[,]” and that she called
the Referee’s office at 4:07 p.m., but was told the hearing had been held without her.
Id. at 63.
             By decision mailed on March 22, 2021, the Board determined that the
Referee’s decision was proper under the UC Law, and it adopted and incorporated
the Referee’s findings of fact and conclusions of law as its own. C.R. 69. In so


                                          5
doing, the Board first identified the issue before it as being whether Claimant had
good cause for her unavailability at the scheduled telephone hearing. The Board
then explained that the issue was governed by the directions in the hearing notice,
which instructed that parties are responsible for ensuring that their phone does not
block incoming calls for which no originating phone number is displayed. Id. The
Board determined that Claimant’s appeal failed to offer what efforts, if any, she
made to ensure that her phone did not block the Referee’s call. Id. at 70. As such,
the Board concluded that the Referee correctly dismissed Claimant’s appeal as
untimely under Section 501(e) of the Law and affirmed the Referee’s decision. Id.
The Board further advised Claimant that she should consider reapplying for
backdating of her claim based on the emergency COVID regulation for backdating
that was adopted and published on November 7, 2020, subsequent to the UC Service
Center’s original determination on her backdating request.7 Id. Claimant then
petitioned this Court for review of the Board’s order.

       7
         At the time Claimant requested to backdate her claim for benefits, Section 65.43a(e) of
the Department’s Regulations provided for a 6-week backdating extension if “[t]he Department
suspends accepting filings or is unable to handle all filings, due to an excessive volume of
telephone calls or other reasons”; a 2-week extension if “[t]he claimant attempts to file by
telephone, Internet or fax transmission . . . , the method used to attempt to file is unavailable or
malfunctions, and the attempt to file occurs on the last day that the claimant could timely file by
the method used”; a 52-week extension if “[a] UC Office fails to accept a filing as a result of error
or mistake by the Department”; a 2-week extension for “[s]ickness or death of a member of the
claimant’s immediate family or an act of God”; and a 2-week extension “if the claimant makes all
reasonable and good faith efforts to file timely but is unable to do so through no fault of the
claimant.” 34 Pa. Code § 65.43a(e).

       Section 65.43a(e) of the Department’s Regulations was amended on November 7, 2020, to
allow a 52-week extension

               [d]uring the period following the issuance of the March 6, 2020
               Proclamation of Emergency Disaster, issued under [Section 7301 of
               the Emergency Management Services Code,] 35 Pa.C.S. § 7301
               (relating to general authority of Governor)[,] due to the novel

                                                 6
              On appeal,8 Claimant does not identify any allegations of error in her
statement of questions involved. Instead, she presents the following facts: (1) she
requested to backdate her claim and was informed she would have to appeal; (2) she
attempted to appeal and it was found to be untimely; (3) she inquired about the
November 7, 2020 amendment to 34 Pa. Code § 65.43a(e), which provided for an
additional 52-week backdating extension due to COVID, and was informed that she
had applied prior to that extension becoming effective; and (4) she called the
Referee’s office on the date of the hearing and was informed that the Referee held
the hearing without her. Claimant’s Brief (Br.) at 6. Later in her brief, Claimant
explains her situation as follows:

              [Claimant] appealed for back[]dating twice. The first
              claim was filed on July 5, 2020, and [Claimant] was
              denied under [S]ection 401[(c)] because [Claimant] was
              unaware that unemployment was available during the
              pandemic if you were unable to work. The second time,
              [Claimant] had not received a reply from [the Board]. A
              call was placed on September 24, 2020[,] to inquire about
              the determination and was told it was mailed out on
              September 11, 2020[,] and was denied. Was advised the
              last date to apply for a timely appeal was September 17,
              2020. Was advised to re-appeal and did so on October 9,
              2020.


              coronavirus (COVID-19) global pandemic, until the end of the
              current “high unemployment” period, as that term is defined in
              [S]ection 405-A(a.1)(2) [of the UC Law, Act of February 9, 1971,
              as amended,] 43 P.S[.] § 815(a.1)(2)[].

34 Pa. Code § 65.43a(e) (amended Nov. 7, 2020).
       8
          “Our review is limited to determining whether the necessary findings of fact were
supported by substantial evidence, whether errors of law were committed, or whether
constitutional rights were violated.” Johns v. Unemployment Comp. Bd. of Rev., 87 A.3d 1006,
1009 n.2 (Pa. Cmwlth. 2014).

                                             7
Id. at 7. Claimant further explains that the hearing was scheduled for December 22,
2020, at 4:00 p.m., but she was unaware her phone had blocked the Referee’s call.
Claimant called the Referee’s office at 4:07 p.m. and inquired why the Referee had
not called her, and she was informed that the hearing was held without her. Id.
Claimant thus argues that due to the above, “the pandemic[,] and the constantly
changing rules/regulations regarding filing for unemployment,” she “should be
permitted back[]dated benefits.” Id. at 7-9.
             The Board responds by pointing out that the 15-day time limit for filing
an appeal of a Department determination is mandatory, that Claimant’s appeal was
clearly untimely filed, which she does not dispute, and that it was Claimant’s burden
to establish good cause for her failure to abide by that time limit at the hearing.
Board’s Br. at 5-7. However, the Board notes, Claimant failed to participate in the
hearing due to the Referee not being able to reach her by phone, and therefore, she
failed to meet her burden of proof as to why her late appeal should be accepted nunc
pro tunc. Id. The Board also points out that, in her brief, Claimant failed to assert
and/or develop any argument regarding good cause for filing a late appeal, her failure
to participate at the hearing, or how the Board otherwise erred in this case; rather,
she only addresses the merits of her claim, which are not before the Court. Id. at 7-
9. Thus, according to the Board, those arguments are waived. Id. at 5, 8-9.
             Although Claimant’s brief is not a model of clarity, in that it does not
specifically set forth the questions involved on appeal or provide any substantive
argument thereon, we nevertheless construe the averments in Claimant’s brief as an
attempt to assert that her appeal was late due to an administrative breakdown and/or
non-negligent conduct beyond her control. We note that Claimant raised the
administrative breakdown issue regarding her non-receipt of the UC Service


                                          8
Center’s determination and her untimely appeal therefrom, albeit not in those exact
words, in her appeal to the Referee, her appeal to the Board, and her petition for
review to this Court. See C.R. 28, 62-63; see also Claimant’s Ancillary Pet. for Rev.
filed 4/22/2021. Claimant also raised issues regarding her non-participation in the
Referee’s hearing, which was held without her on bases that will be discussed infra,
in her appeal to the Board and her petition for review and brief to this Court. We
therefore decline to find waiver under these circumstances and will consider the
averments set forth in Claimant’s brief.
             At the time of the UC Service Center’s determination in this case,
Section 501(e) of the Law required that a claimant appeal a Department
determination within 15 days after the notice was mailed to the claimant’s last known
post office address. 43 P.S. § 821(e). We have previously held that the 15-day
period “is mandatory and subject to strict application.” Vereb v. Unemployment
Comp. Bd. of Rev., 676 A.2d 1290, 1293 (Pa. Cmwlth. 1996). If an appeal from a
Department determination is not filed within the 15-day period, the determination
becomes final, and the Board does not have the requisite jurisdiction to consider the
merits of the matter. Id.
             An untimely appeal may be permitted in limited circumstances. Hessou
v. Unemployment Comp. Bd. of Rev., 942 A.2d 194, 198 (Pa. Cmwlth. 2008).
However, a UC claimant bears a heavy burden to justify an untimely appeal. Id. To
satisfy her burden of proof, the claimant must establish either that the Department
“engaged in fraudulent behavior or manifestly wrongful or negligent conduct” or
that “non-negligent conduct beyond [the claimant’s] control caused the delay” in
filing the appeal. Id. Thus, the “[f]ailure to file an appeal within [15] days, without
an adequate excuse for the late filing, mandates dismissal of the appeal.” Id.


                                           9
                 In this case, the Board found that Claimant’s appeal to the Referee was
untimely because she did not present good cause for the delay in filing. Indeed, she
did not present any evidence because she did not participate in the telephone hearing.
The Board further found that Claimant was responsible for making sure her phone
would accept the Referee’s call; however, according to the Board, Claimant did not
suggest in her appeal that she made any attempt at ensuring her phone would not
block the call. Recently, in O’Leary v. Unemployment Compensation Board of
Review (Pa. Cmwlth., No. 984 C.D. 2020, filed October 27, 2021), we questioned
the Board’s authority to hold parties responsible for technological difficulties
involving their phones and incoming calls.9
                 In O’Leary, the employer terminated the claimant’s employment for
absenteeism and tardiness. The claimant was subsequently awarded UC benefits,
and the employer appealed. Due to COVID, the in-person hearing before the referee
was rescheduled to take place telephonically. During the hearing, the referee called
the claimant’s counsel’s phone number twice, but received a message both times that
the calls were forwarded to voicemail and the number was not available.10 The
referee then called the claimant’s cell phone number twice but received the same
message that the number was not available.11 Despite not being able to reach the

       9
          “[A]n unreported panel decision of this Court issued after January 15, 2008,” may be
cited “for its persuasive value, but not as a binding precedent.” Section 414(a) of the
Commonwealth Court’s Internal Operating Procedures, 210 Pa. Code § 69.414(a). O’Leary is
cited herein for its persuasive value.
       10
            The referee left a message for the attorney on the second call.
       11
          While we acknowledge the difference between receiving a message (as herein) that a
party’s phone will not accept calls from numbers with caller ID blocked and a message (as in
O’Leary) that the number is not available, thus permitting the caller to leave a voicemail message,
the reasoning in O’Leary is applicable to this case because therein, the Board claimed that the
claimant’s phone was set up to block unknown numbers.

                                                  10
claimant or his counsel, the referee proceeded with the hearing with the employer
and its counsel, and without the claimant or his counsel. During the hearing, the
referee received a message that the claimant’s counsel had called the referee’s office
and provided an alternate phone number at which he could be reached. Eventually,
the referee was able to contact the claimant’s counsel, who advised that the claimant
contacted counsel via text message stating that he received one voicemail from the
referee, but that he had not yet received a call for the hearing. The claimant’s counsel
informed the referee that he provided the wrong phone number to the referee’s
office, but that the claimant’s phone number was in fact correct. The referee then
called the claimant’s number a third time and got the same message. Inexplicably,
counsel’s call with the referee disconnected, and the referee again proceeded with
the hearing without the claimant or his counsel on the call. Ultimately, the referee
found in favor of the employer, and the claimant appealed to the Board. Id., slip op.
at 1-5.
                    Before the Board, the claimant asserted that he never received a phone
call that he was able to answer. The Board remanded the matter and directed the
referee to conduct a hearing to allow the claimant to explain his failure to participate
in the hearing and the parties to present additional evidence and/or testimony on the
merits. During the remand hearing,12 the claimant explained that his cell phone never
rang, but he did receive voicemails from an unknown number, which appeared to be
from the referee. The claimant confirmed that he received the hearing notice for the
first hearing, and further explained that he informed his counsel of the problems he
experienced. The claimant’s counsel then objected to and moved to strike testimony
and exhibits offered at the first hearing because the technology issues experienced

          12
               Similar technological issues also occurred during the remand hearing. O’Leary, slip op.
at 5 n.5.
                                                    11
at the first hearing were due to non-negligent circumstances. Counsel asserted that
to permit such evidence violated the claimant’s due process rights. The referee
overruled the objection and proceeded to receive evidence and testimony on the
merits.
             Ultimately, the Board affirmed the initial decision of the referee. In
doing so, the Board first observed that the claimant failed to participate in the hearing
because his phone did not ring, and thus, it determined that the claimant did not
establish good cause for his non-participation in the hearing. The Board reasoned
that the claimant was responsible for his own technology and was in charge of his
phone and any incoming calls. The claimant then petitioned this Court for review
of the Board’s order. O’Leary, slip op. at 5-6.
             On appeal, the claimant argued that the Board erred by refusing to
consider his evidence. We agreed, noting that the claimant was doing exactly what
he was directed to do, i.e., waiting by his cell phone for the referee’s call. O’Leary,
slip op. at 7. We further observed that there was no evidence in the record reflecting
the reason for the failure of the claimant’s cell phone to ring. Rather, the claimant’s
undisputed testimony showed “he did what he could to remedy the situation ‘in real
time,’ as the hearing was being conducted in his absence.” Id. Also, we noted there
was no indication why the referee’s call to the claimant’s counsel was dropped; yet,
after the call ended, the referee made no further attempt to contact counsel. Id.
Pointedly, we observed, neither the claimant nor his counsel could participate in the
hearing at that point “because the telephone hearings were arranged in such a way
that parties and their counsel could not call into the hearing but could only be
connected when the [r]eferee called them.” Id., slip op. at 7-8.
             In ruling for the claimant, we explained as follows:


                                           12
             the [Board] does not cite—and our own review of [the
             Board’s] regulations fails to find—any authority for the
             proposition that “[p]arties are responsible for their own
             technology and in charge of their phone and incoming
             calls,” let alone any regulation suggesting that
             technological difficulties of unknown cause can preclude
             a party from having his day in court. Even though an
             administrative tribunal has discretion over how to conduct
             a hearing, there are still “certain fundamental rights that
             must be honored, including the right to a fair hearing in
             accordance with due process of law.” Collins v.
             Unemployment Comp. Bd. of Rev., 415 A.2d 145, 146 (Pa.
             Cmwlth. 1980).

O’Leary, slip op. at 8. Further, in rejecting the Board’s assertion that the claimant
disregarded the notice sent to him and used a cell phone set up to block unknown
calls, we stated that such was belied by the fact that the claimant received at least
two voicemail messages from the referee. Moreover, the

             [c]laimant’s undisputed testimony reflect[ed] that he did
             not expect the phone to block calls and was waiting for it
             to ring so that he could be connected. While it [wa]s
             unclear here whether the problem was with [the
             c]laimant’s cell phone or otherwise, the Board’s policy
             which expects the average [UC] claimant to have a
             sophisticated understanding and proficiency in
             program[m]ing technological devices is patently
             unreasonable.

Id., slip op. at 8 n.9 (emphasis added). Based on the foregoing, we held that the
referee unreasonably deprived the claimant “of his right to present his case because
he was unable to receive her calls[,]” and that the Board abused its discretion by
refusing to consider the claimant’s evidence presented at the remand hearing.
Accordingly, we vacated the Board’s order and remanded the matter to the Board




                                         13
“for consideration of the merits . . . on the evidence already adduced.” Id., slip op.
at 9.
             As in O’Leary, in its brief to this Court, the Board again fails to present
any authority for finding Claimant was required to ensure her phone did not block
the Referee’s call. In the present case, prior to the close of the hearing, the Referee
was informed that Claimant had contacted his office inquiring why she had yet to
receive a phone call for the hearing. Instead of having office staff inform Claimant
that the Referee could not reach her on the phone number she provided and asking
whether Claimant could provide a different number, the Referee went back on the
record, stating that Claimant had contacted the office but neither provided an
alternate number at which she could be reached, nor requested a postponement of
the hearing, after which the Referee closed the record. We are at a loss as to why
the Referee faulted Claimant for not providing an alternate number in the absence of
any regulation or other rule requiring as much, as the record does not reflect that
anyone, including Ms. Mols, informed her that there was a problem with the number
she provided. Interestingly, the record does reflect that the Referee did have an
alternate number for Claimant at his disposal, as Claimant’s appeal to the Referee
listed two phone numbers, one ending in -8763, and another ending in -8576. See
C.R. 26, 28. Moreover, the suggestion that Claimant could have requested a
postponement of the hearing is absurd, when it does not appear she was ever
informed there was a problem at the hearing prior to the close of the record.
             Similar to the claimant in O’Leary, Claimant here “was doing exactly”
what she was directed to do: “waiting by [her] phone at the appointed time for the
call from the Referee’s office.” O’Leary, slip op. at 7. The claimant in O’Leary
notified the referee of the problem through counsel, which we stated was all that


                                          14
could be done “to remedy the situation ‘in real time’ . . . .” Id. Claimant herein
contacted the Referee’s office directly and, thus, made a similar attempt to rectify
the problem “in real time.” As we rejected the Board’s claim in O’Leary that parties
are responsible for their own technology and in charge of their phone and incoming
calls, we reject that suggestion in this case and conclude that the Board abused its
discretion by dismissing Claimant’s appeal because she failed to explain what efforts
she took to ensure that her phone did not block the Referee’s call.
             Generally, where a claimant has yet to testify regarding her failure to
participate at a hearing, we would remand to the Board for it to make factual
findings.   However, in this case, the record before the Referee conclusively
establishes that Claimant contacted the Referee prior to the conclusion of the
hearing, asking why she had yet to receive a call. C.R. at 51. It also establishes that
the Referee did not attempt to contact Claimant, either through his office staff or the
alternate phone number in his records. Instead, he faulted Claimant for having a
phone that did not accept calls from blocked numbers and closed the record. As
such, the evidence of record conclusively establishes that Claimant contacted the
Referee’s office “in real time,” was apparently never informed that there was an
issue with her phone, and, like the claimant in O’Leary, was improperly charged
with being responsible for her own technology and in charge of her phone and any
incoming calls.
             Accordingly, for the above reasons, we vacate the Board’s order and
remand this matter to the Board for it to hold a hearing and make findings of fact
relative to (1) the timeliness of Claimant’s appeal to the Referee, (2) Claimant’s
allegation that she did not receive the UC Service Center’s determination, and (3)




                                          15
whether Claimant’s allegation, if true, warrants nunc pro tunc relief, such that the
Board must accept the untimely appeal and consider it on its merits.



                                      __________________________________
                                      CHRISTINE FIZZANO CANNON, Judge




                                        16
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Denice L. Walthour,                        :
                 Petitioner                :
                                           :
            v.                             :
                                           :
Unemployment Compensation                  :
Board of Review,                           :   No. 429 C.D. 2021
                 Respondent                :

                                    ORDER


            AND NOW, this 12th day of May, 2022, the March 22, 2021 order of
the Unemployment Compensation Board of Review is hereby VACATED, and the
matter is REMANDED to the Board for further proceedings in accordance with the
attached opinion.
            Jurisdiction relinquished.



                                         __________________________________
                                         CHRISTINE FIZZANO CANNON, Judge